t c memo united_states tax_court luczaj associates petitioner v commissioner of internal revenue respondent martin j luczaj and alisa m luczaj petitioners v commissioner of internal revenue respondent docket nos filed date walter d channels for petitioners blake j corry and hans famularo for respondent memorandum findings_of_fact and opinion lauber judge with respect to petitioner luczaj associates l a the internal_revenue_service irs or respondent determined deficiencies and ac- curacy-related penalties as follows fye deficiency date date dollar_figure big_number penalty sec_6662 dollar_figure with respect to petitioners martin j luczaj and alisa m luczaj the irs deter- mined deficiencies and accuracy-related_penalties as follows year deficiency dollar_figure big_number penalty sec_6662 dollar_figure big_number after various concessions discussed in greater detail below the issues for decision are whether l a a c_corporation is entitled to deduct certain ex- penses for its fiscal years ending date fye and date fye beyond those respondent allowed whether mr and mrs luczaj failed to report for and constructive_dividend income from l a attributable to its payment of their personal expenses whether mr and mrs luczaj are entitled to itemized_deductions for and beyond those respondent allowed and whether all petitioners are liable for accuracy-related_penalties with minor exceptions we will sustain respondent’s determinations 1all statutory references are to the internal_revenue_code code in effect for the tax periods at issue and all rule references are to the tax_court rules of continued findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated by this reference l a had its principal_place_of_business in california when it filed its petition mr and mrs luczaj resided in california when they filed their petition unless otherwise noted we will use the term petitioners to refer to mr and mrs luczaj during petitioners owned l a a c_corporation mr luczaj owned of l a’s outstanding_stock and mrs luczaj owned mrs luc- zaj was l a’s sole employee during the tax periods at issue l a engaged in the business of originating home mortgages acting as an independent_contractor for california mortgage group cmg l a’s primary role was to solicit clients for cmg after l a referred clients to it cmg offered those clients mortgage loans to purchase residences mrs luczaj’s sole responsi- bility at l a was client recruitment for cmg mrs luczaj had a desk at cmg’s main office in corona california where she worked at least two days a week she testified that she worked from home the rest of each week and that she typically met clients at home or in a public place continued practice and procedure we round all monetary amounts to the nearest dollar during the tax periods at issue petitioners sequentially maintained as their principal residences houses in yorba linda and newport coast mrs luczaj conducted most of her client meetings and did most of her work from home at the yorba linda houses or the newport coast house petitioners also owned a vacation home in la quinta near palm desert they often spent weekends and holidays at the la quinta house during mr luczaj was employed by the fullerton joint union high school district as a high school adult transition coordinator in this role he supervised and taught special needs students as part of his job he transported students in his own vehicle a leased mazda cx-9 van to movie theaters and bowling alleys and on other outings he paid for meals motivational prizes and classroom supplies for his students and the school district did not reimburse him for any of these expenses in mr luczaj was also employed by the orange unified school district as an assistant football coach in this role he occasionally purchased meals and football equipment for the students he coached and the school district did not reimburse him for these expenses for fye and fye l a filed timely forms u s corpor- ation income_tax return reporting expenses as follows expense fye fye car and truck dollar_figure dollar_figure insurance big_number big_number telephone big_number big_number meals and entertainment big_number big_number big_number big_number advertising and gifts medical -0- big_number big_number big_number utilities and maintenance depreciation big_number big_number dues and subscriptions for and petitioners filed timely form sec_1040 u s individual_income_tax_return reporting on their schedules a itemized_deductions the following items item charitable_contributions unreimbursed employee_expenses dollar_figure big_number dollar_figure big_number the irs selected l a’s and petitioners’ returns for examination the irs disallowed deductions for most of l a’s reported expenses for lack of substantia- tion or lack of business_purpose and determined accuracy-related_penalties on the basis of its examination of l a’s returns the irs determined that petitioners had received but not reported constructive dividends attributable to personal expenses that l a had paid on their behalf the irs disallowed for lack of sub- stantiation or lack of business_purpose most of the deductions claimed on peti- tioners’ schedules a and determined accuracy-related_penalties with respect to all of these adjustments on date the irs timely issued to l a and petitioners separate notices of deficiency reflecting these adjustments and they timely petitioned this court we consolidated the two cases for purposes of trial briefing and opinion i burden_of_proof opinion the irs’ determinations in a notice_of_deficiency are generally presumed correct though the taxpayer can rebut this presumption rule a 290_us_111 petitioners contend that respondent bears the burden_of_proof because they have satisfied the requirements of sec_7491 for shifting that burden see rule a we reject this contention petition- ers introduced little if any credible_evidence see sec_7491 and they did not maintain all records required by the code see sec_7491 they thus bear the burden_of_proof on all factual issues 2the irs determined that petitioners had also omitted actual dividend in- come of dollar_figure for as shown on a form 1099-div dividends and distribu- tions provided by national financial services petitioners have conceded this adjustment ii l a’s returns deductions are a matter of legislative grace the taxpayer bears the burden of proving that reported business_expenses were actually incurred and were ordi- nary and necessary sec_162 rule a necessary expenses are those that are appropriate and helpful to the taxpayer’s business and ordinary expenses are those that are common or frequent in the type of business in which the taxpayer is engaged 308_us_488 welch v helvering u s pincite personal living or family_expenses are not deductible sec_262 a taxpayer bears the burden of substantiating the expenses underlying its claimed deductions by keeping and producing records sufficient to enable the irs to determine the correct_tax liability sec_6001 503_us_79 sec_1_6001-1 e income_tax regs the failure to keep and present such records counts heavily against a taxpayer’s attempted proof rogers v commissioner tcmemo_2014_141 108_tcm_39 in the event a taxpayer establishes that it has incurred a deductible expense but is unable to substantiate the precise amount the court may approximate the amount of the deduction bearing heavily against the taxpayer whose inexactitude of its own making 39_f2d_540 2d cir the court must however have evidence sufficient to provide a basis upon which an estimate can be made 939_f2d_874 9th cir aff’g in part rev’g in part tcmemo_1989_390 85_tc_731 sec_274 imposes stricter substantiation requirements for deductions claimed for travel and meals and entertainment_expenses no such deduction is al- lowed unless the taxpayer substantiates by adequate_records or by sufficient evi- dence corroborating his own statements the amount time and place and business_purpose for each expenditure sec_274 sec_1_274-5t b and c tempor- ary income_tax regs fed reg date a court may not apply the cohan_rule to estimate expenses covered by sec_274 50_tc_823 aff’d per curiam 412_f2d_201 2d cir the records that mrs luczaj kept for l a’s business were incomplete and often contradictory the irs allowed portions of some claimed deductions during the examination and respondent conceded others at trial or in his post-trial brief respondent contends that the balance of the deductions were properly disallowed because the expenses to the extent substantiated were not ordinary and neces- sary expenses of l a’s mortgage origination business see sec_162 as ex- plained more fully below we agree with respondent a car and truck expenses l a reported on its forms under the caption other_amounts car and truck expenses of dollar_figure and dollar_figure for fye and respectively these alleged expenses were incurred in connection with two vehicles a merce- des sl and a toyota avalon petitioners individually owned both vehicles passenger automobiles are included in the sec_280f definition of listed_property and automobile expenses are thus subject_to the heightened sub- stantiation requirements of sec_274 sec_280f see fernandez v commissioner tcmemo_2011_216 to satisfy the requirements of sec_274 the taxpayer must keep a contemporaneous mileage log or have other cred- ible evidence with a high degree of probative value to elevate such evidence to the level of credibility reflected by a record made at or near the time of the ex- penditure or use sec_1_274-5t temporary income_tax regs supra the taxpayer bears the burden of proving that a passenger_automobile was used for business rather than personal reasons see 53_tc_269 mrs luczaj allegedly used the mercedes and the toyota to visit clients and pick up supplies and petitioners documented expenses for tolls fuel registration fees and vehicle repairs but l a deducted of the costs attributable to these two cars and petitioners failed to substantiate the extent to which the vehicles were actually used for l a’s business mrs luczaj was l a’s only employee when she was using one car the other was available for use by her hus- band for any purpose petitioners regularly used one or both cars to drive to their la quinta vacation home which plainly was not a business use and mrs luczaj used both cars to commute between petitioners’ residences and cmg’s main office which we find absent credible_evidence to the contrary to have been l a’s principal_place_of_business the costs of commuting between one’s res- idence and one’s workplace are nondeductible see sec_1_162-2 income_tax regs petitioners testified that they had created for both vehicles contemporaneous mileage logs that were destroyed during one of their moves we did not find this testimony credible petitioners’ last move occurred in date and the mileage log for the balance of could not have been lost in that move at trial peti- tioners produced credit card statements which they had annotated to distinguish between alleged corporate and personal expenses these statements with check marks and notations lack the specificity necessary to establish the business_purpose for each expenditure as required by sec_274 see sec_1_274-5t temporary income_tax regs supra l a likely incurred some vehicle costs during the tax periods at issue but petitioners produced no credible_evidence to substantiate the extent to which the vehicles which petitioners individually owned were used for business rather than personal purposes mrs luczaj’s self-serving testimony is insufficient by itself to establish the extent of business use see 87_tc_74 because car and truck expenses are subject_to the strict substantiation requirements of sec_274 we are not at liberty to estimate these expenses we thus have no alternative but to deny for lack of substantiation l a’s claimed deductions for car and truck expenses of dollar_figure and dollar_figure for fye and respectively b insurance expenses l a reported insurance expenses of dollar_figure and dollar_figure for fye and respectively at trial respondent conceded deductions for health insurance expenses of dollar_figure and dollar_figure respectively the balance of the claimed deduc- tions were for automobile and personal_property insurance because petitioners failed to prove the extent to which the cars were used for business purposes l a cannot deduct any automobile insurance cost petitioners provided a state farm billing statement listing a personal_property policy but they produced no evidence to establish what property this policy covered or that the covered property had a business use we will accordingly uphold respondent’s disallowance of the balance of l a’s deductions for insurance costs dollar_figure for fye and dollar_figure for fye c telephone expenses l a reported telephone expenses of dollar_figure and dollar_figure for fye and respectively respondent in his post-trial brief conceded deductions for the cost of a toll-free number dollar_figure and dollar_figure for fye and fye respec- tively the balance of the claimed deductions were attributable to internet ser- vice and five phone lines a landline for the la quinta house a landline for the yorba linda house mrs luczaj’s cell phone mr luczaj’s cell phone and his mother’s cell phone we agree with respondent that l a may not deduct the balance of the claimed telephone expenses costs attributable to the landlines are automatically treated as personal expenses see sec_262 treating charges for the first tele- phone line to the taxpayer’s residence as a personal_expense petitioners provided no evidence of the extent if any to which they used the internet in the conduct of l a’s mortgage origination business because petitioners provided no evidence that mr luczaj performed meaningful services for l a or that his mother worked for l a it may not deduct the cost of their cell phone service mrs luczaj esti- mated that of her cell phone use was business related but she supplied no documentary_evidence to support this estimate since l a had a separate toll- free number that many clients presumably used we did not find her testimony plausible we accordingly find that l a is not entitled to deduct any telephone expenses beyond those respondent has conceded d meals and entertainment_expenses l a reported meals and entertainment_expenses of dollar_figure and dollar_figure for fye and respectively these expenses were attributable to various meals that petitioners consumed and an overnight hotel stay petitioners estab- lished that the expenses at issue were incurred but they provided no evidence apart from testimony that we did not find credible that these expenses had a busi- ness purpose business meals entertainment and related travel_expenses are sub- ject to the heightened scrutiny requirements of sec_274 see sec_274 sec_1_274-5t b and c temporary income_tax regs supra we conclude that petitioners have not carried their burden of proving the deductibility of these items e advertising and gifts l a reported for fye and respectively expenses of dollar_figure and dollar_figure allegedly incurred for marketing promotional fees and gifts to clients before trial respondent conceded dollar_figure of these expenses for fye and dollar_figure for fye we agree with respondent that l a may not deduct the balance of the expenses mrs luczaj admitted at trial that most of the supposed marketing and promotional expenses were actually incurred for repairs to their residences and maintenance of their swimming pool other promotional fees consisted of pur- chases from costco target staples and rite aid for items including cocktail napkins for a birthday party petitioners have failed to establish that any of these costs was business related l a reported as gifts numerous purchases from costco target and trader joe’s including spa gift cards most of these items cost more than dollar_figure sec_274 provides that no deduction is allowed for the cost of a gift to an individual to the extent that this cost when combined with expenses for gifts to the same individual during the taxable_year exceeds dollar_figure to substantiate a busi- ness gift a taxpayer must prove with contemporaneous_records or other credible_evidence the price date description and business_purpose of the gift in addition to the donor’s relationship to the donee sec_274 sec_1_274-5t temporary income_tax regs supra petitioners maintained no records to identify the recipients of the supposed gifts or the status of those persons as l a clients we conclude that l a is not entitled to deduct any gift_expenses f medical_expenses l a did not report any medical_expenses on its fye return but re- spondent conceded before trial that l a is entitled to a deduction of dollar_figure for such costs l a reported medical_expenses of dollar_figure on its fye return and respondent before trial conceded this deduction in full we accordingly con- clude that l a is entitled to deduct medical_expenses of dollar_figure for fye and dollar_figure for fye g utilities and maintenance l a reported for fye and fye respectively expenses of dollar_figure and dollar_figure attributable to maintenance of and repairs to petitioners’ resi- dences and utilities expenses for these houses petitioners seek to support these deductions as home_office expenses see sec_280a allowing deduction if a taxpayer uses a home_office as his principal_place_of_business or a place of business which is used by clients or customers in meeting or dealing with the taxpayer respondent replies that l a cannot deduct these costs as home office expenses because a c_corporation cannot have a home_office see staff of j comm on taxation general explanation of the tax reform act of pincite j comm print t he provisions of sec_280a apply to individuals trusts estates partnerships and electing small_business corporations this provision does not apply to a corporation other than an electing small_business_corporation respondent acknowledges however that sec_162 in appropriate circumstances may provide a basis for a corporation’s claiming deductions of this sort see g d parker inc v commissioner tcmemo_2012_327 104_tcm_627 n we need not address these threshold questions because petitioners have not substantiated the extent if any to which their personal residences were actually used for the conduct of l a’s business if a portion of a residence is devoted ex- clusively and on a regular basis to a business_purpose determining the costs pro- perly allocable to that space presents a question of fact see 84_tc_1 aff’d 791_f2d_781 9th cir in making that determination we ordinarily consider the number of rooms or square footage de- voted exclusively to the business_purpose as compared to the total number of rooms or total square footage see id rodriguez v commissioner tcmemo_2009_22 swain v commissioner tcmemo_1996_22 aff’d without published opinion 96_f3d_1439 4th cir depending on the facts other methods of allocating costs may also be reasonable see feldman t c pincite mrs luczaj testified that she worked from home up to three days a week and met clients there most of these client meetings occurred and most of her work from home was performed at one of the yorba linda houses or at the new- port coast house which were petitioners’ principal residences but petitioners provided no information about the configuration or square footage of these homes or any other data that would enable us to determine how much space could pro- perly be allocated to l a’s business petitioners did supply a floor_plan and square footage information for their la quinta vacation home but they offered no credible_evidence that mrs luczaj engaged in meaningful business activity there or that any portion of their vacation home was used regularly and exclusively for the conduct of l a’s business in sum petitioners have failed to carry their burden of proving that any of the maintenance repair or utilities costs attributable to their personal residences constituted ordinary and necessary expenses of l a’s business we thus agree with respondent that the claimed deductions must be denied in their entirety h depreciation l a claimed for each period at issue a depreciation deduction of dollar_figure about of this depreciation was claimed for the mercedes because petitioners did not prove the extent to which that car was used for l a’s business l a is not entitled to claim depreciation for it the balance of the depreciation was claimed for unspecified leasehold improvements and for items such as compu- ters and telephones petitioners did not prove the extent to which those items if not previously expensed were actually used to conduct l a’s business we thus agree with respondent that the claimed deductions must be denied in their entirety i dues and subscriptions l a reported for fye dues and subscriptions expenses of dollar_figure re- spondent before trial conceded dollar_figure of these expenses and petitioners in their post-trial brief conceded the dollar_figure balance l a reported for fye dues and subscriptions expenses of dollar_figure and petitioners in their post-trial brief conceded dollar_figure of this sum mrs luczaj testified vaguely that the dollar_figure balance was paid for business promotions and publications we are not required to accept her un- substantiated testimony see tokarski t c pincite and we will disallow the bal- ance of the claimed deductions iii petitioners’ returns we now turn to petitioners’ joint federal_income_tax returns for and for each year the issues for decision are whether petitioners received constructive_dividend income from l a by virtue of its payment of their personal expenses whether they are entitled to the charitable_contribution deductions claimed on their returns and whether they are entitled to deductions for unre- imbursed employee_expenses we address these issues in turn a constructive dividends respondent contends that petitioners during and received from l a unreported constructive dividends in amounts equal to the sum of l a’s disallowed expense deductions in the notice_of_deficiency respondent determined constructive dividends of dollar_figure and dollar_figure respectively before trial respon- dent made concessions reducing these figures to dollar_figure and dollar_figure respective- ly chiefly to reflect timing differences stemming from l a’s use of fiscal_year accounting in his post-trial brief respondent conceded additional l a deduc- tions reducing the alleged constructive dividends to dollar_figure and dollar_figure respec- tively we sustain respondent’s determination of constructive dividends in the latter revised amounts the determination of constructive_dividend income received by petitioners is a determination of unreported income see coastal heart med grp inc v commissioner tcmemo_2015_84 109_tcm_1424 the court_of_appeals for the ninth circuit the appellate venue for these cases absent stip- ulation to the contrary has held that for the presumption of correctness to attach to the notice_of_deficiency the irs must provide some reasonable foundation con- necting the taxpayer with the income-producing activity see 596_f2d_358 9th cir rev’g 67_tc_672 once the irs has produced evidence linking the taxpayer to an income-producing activity the burden_of_proof shifts to the taxpayer to prove by a preponderance_of_the_evidence that the irs’ determinations are arbitrary or capricious 293_us_507 tokarski t c pincite we find that re- spondent has sufficiently established an evidentiary foundation to shift the burden to petitioners on this issue except as otherwise provided in the code gross_income means all income from whatever source derived sec_61 the definition of gross_income broad- ly includes any instance of undeniable accession to wealth clearly realized and over which the taxpayer has complete dominion and control 348_us_426 sec_301 and sec_316 govern the characterization for federal_income_tax purposes of corporate_distributions of property to shareholders if the distributing_corporation has sufficient earnings_and_profits e_p the distribution is a divi- dend that the shareholder must include in gross_income sec_301 if the distribution exceeds the corporation’s e_p the excess represents a nontaxable return_of_capital or capital_gain sec_301 and the taxpayer bears the burden of proving that the corporation lacks sufficient e_p to support divi- dend treatment at the shareholder level 89_tc_1280 fazzio v commissioner tcmemo_1991_130 aff’d 959_f2d_630 6th cir zalewski v commissioner tcmemo_1988_340 del- gado v commissioner tcmemo_1988_66 if neither party presents evidence as to the distributing corporation’s e_p the taxpayer has not met his burden_of_proof truesdell t c pincite6 vlach v commissioner tcmemo_2013_116 dividends may be formally declared or constructive a constructive divi- dend is an economic benefit conferred upon a shareholder by a corporation with- out an expectation of repayment truesdell t c pincite citing 368_f2d_439 9th cir aff’g t c memo cor- porate expenditures constitute constructive dividends only if the expenditures do not give rise to a deduction on behalf of the corporation and the expenditures create ‘economic gain benefit or income to the owner-taxpayer ’ 820_f2d_1084 9th cir quoting 725_f2d_1183 9th cir aff’g t c memo corporate payments to third parties may constitute constructive dividends if they are made on behalf of a shareholder or for his economic benefit 923_f2d_67 7th cir see eg 182_f3d_275 4th cir corporate payments for repairs and painting of shareholder’s residence aff’g tcmemo_1996_452 noble f 2d pincite corporate payment of shareholder’s travel_expenses the amount of the con- structive dividend equals the fair_market_value of the benefit received 37_tc_650 schank v commissioner tcmemo_2015_235 110_tcm_542 whether corporate expend- itures are disguised dividends presents a question of fact 685_f3d_730 8th cir aff’g in part rev’g in part tcmemo_2011_29 schank t c m cch pincite neither party presented any evidence regarding l a’s current or accumu- lated e_p petitioners therefore have failed to carry their burden of proving that l a had insufficient e_p to justify dividend treatment in disallowing the deductions l a claimed in excess of those respondent conceded we have deter- mined that none of these expenditures give s rise to a deduction on behalf of the corporation p r farms inc f 2d pincite thus the only question is whe- ther l a’s expenditures create d ‘economic gain benefit or income to the owner-taxpayer ’ ibid during and petitioners together owned of l a’s stock the l a expenditures_for which deductions have been disallowed included pay- ments made for repairs to petitioners’ personal residences utilities expenses swimming pool maintenance personal insurance policies automobiles tele- phones health club_dues and restaurant meals l a’s supposed marketing and promotional payments were for items purchased from costco target staples rite aid trader joe’s and other stores where consumers commonly buy personal items petitioners have not identified any category of challenged corporate expen- ditures that did not benefit one or both of them personally petitioners’ principal argument is that they cannot be taxed on any corporate_distributions because l a neither declared nor paid any dividends in or this argument ignores the well-established principle that d ividends may be formally declared or they may be constructive noble f 2d pincite we have determined that none of the challenged expenditures advanced l a’s corporate purposes and petitioners have not borne their burden of proving that particular expenditures did not benefit them personally we accordingly sustain respondent’s revised determination that petitioners received from l a during and constructive dividends of dollar_figure and dollar_figure respectively b charitable_contributions sec_170 allows a deduction for any charitable_contribution made within the taxable_year if the taxpayer makes a charitable_contribution of prop- erty other than money the amount of the contribution is generally equal to the fair_market_value of the property at the time the gift is made see sec_1_170a-1 income_tax regs for all charitable_contributions the taxpayer must maintain bank records a receipt or letter from the recipient charity or other reliable written records showing the name of the donee and the date and amount_of_the_gift sec_170 sec_1_170a-13 income_tax regs for all contributions of dollar_figure or more the taxpayer must obtain a contemporaneous written acknowledgment cwa from the donee see sec_170 if a charity provides goods and 3respondent appears to concede in his post-trial brief that the constructive dividends constitute qualified dividends within the meaning of sec_1 see schank t c m cch pincite n the parties have not briefed this issue and if any questions remain to be resolved concerning it the parties may ad- dress those questions in their rule_155_computations services to a donor in exchange for a contribution the gift is pro tanto non- deductible sec_1_170a-1 income_tax regs for petitioners claimed a charitable_contribution_deduction of dollar_figure of which respondent conceded dollar_figure before or at trial for petitioners claimed a charitable_contribution_deduction of dollar_figure of which respondent con- ceded dollar_figure at trial or on brief the amounts remaining in dispute are thus dollar_figure and dollar_figure respectively for petitioners allegedly made donations of cash and food to various charities mrs luczaj testified that the documents substantiating these donations were lost during a household move petitioners could not identify the charities to which they made the alleged gifts and they provided no form of substantiation as required by the regulations we find that they are entitled to no deduction for beyond what respondent has conceded for petitioners allegedly made donations of cash and food to various charities and donations via credit card at the checkout of a von’s grocery store respondent in his post-trial brief conceded that petitioners contributed dollar_figure upon checkout at von’s after reviewing petitioners’ credit card statements we find that they are entitled to no greater deduction petitioners also substantiated a dollar_figure pay- ment to breast cancer angels because petitioners did not prove that this payment exceeded the value of a lunch they received in exchange respondent proper- ly disallowed a deduction for this amount see sec_1_170a-1 income_tax regs petitioners submitted no substantiation for any other gifts in and we find that they are entitled to no charitable_contribution_deduction beyond that conceded by respondent c unreimbursed employee_expenses all of the unreimbursed employee_expenses that petitioners claimed as de- ductions were attributable to mr luczaj’s teaching and coaching activities for each year respondent has conceded a deduction of dollar_figure for dues paid to the california teachers association the amounts remaining in dispute for and are dollar_figure and dollar_figure respectively taxpayers may deduct ordinary and necessary expenses paid in connection with operating a trade_or_business sec_162 122_tc_305 the term trade_or_business includes performing services as an employee 54_tc_374 however an employee expense is not ordinary and necessary if the employee is entitled to re- imbursement from his employer see 24_tc_21 noz v commissioner tcmemo_2012_272 petitioners claimed a large variety of items as unreimbursed expenses of mr luczaj’s teaching and coaching businesses some items such as meals allegedly purchased for students are subject_to the heightened substantiation requirements of sec_274 after carefully reviewing the evidence we conclude that the claimed deductions for meals telephone expenses alleged seminar expenses computer_software dvds and teacher commissions have not been adequately substantiated or have not been shown to be business related we will briefly address the remaining items petitioners reported expenses for classroom supplies of dollar_figure and dollar_figure for and respectively they provided no substantiation for any of the expenses for they provided credit card statements substantiating that mr luczaj purchased dollar_figure of football equipment for the students he coached we find that these were ordinary and necessary expenses of his coaching business because the students whose families were economically challenged needed this equipment to hold their practice sessions we find credible his testimony that he did not qualify for reimbursement by his employer we will therefore allow a deduction of dollar_figure for 4an above-the-line deduction under sec_62 is not available because any football equipment would have been used outside the classroom petitioners reported student motivation expenses of dollar_figure and dollar_figure for and respectively a teacher’s unreimbursed expenses to incenti- vize student learning are not deductible unless the school requires the employee to incur such expenses see farias v commissioner tcmemo_2011_248 holding that a teacher who bought candy and audio players for the classroom to motivate students could not deduct these expenses when the school did not require her to purchase them petitioners provided no substantiation for any of the expen- ses for they provided credit card statements showing payments to a photo- graphy store with the notation student motivation but they did not establish any nexus between these expenses and mr luczaj’s teaching duties see patter- son v commissioner tcmemo_1971_234 30_tcm_1003 hold- ing that teacher’s purchase of transistor radios and books for students did not give rise to deductible expense petitioners reported automobile expenses of dollar_figure and dollar_figure for and respectively allegedly attributable to costs of transporting students to various outings in the mazda van travel_expenses are subject_to the heightened substantiation requirements of sec_274 petitioners did not provide a mile- age log or other sufficient documentation to substantiate these expenses instead they urged that we allow as a deduction of the van’s lease cost on the theory that mr luczaj used it because of its large capacity chiefly for transporting students but he testified that he also used the van to commute to his teaching and coaching jobs and commuting expenses are nondeductible see supra p in the absence of a mileage log or other persuasive evidence we are not at liberty to estimate what portion of the mazda vehicle expense might qualify for deduction petitioners reported dollar_figure of union and professional dues for each year as noted earlier respondent has conceded deductions of dollar_figure for union dues see supra p the dollar_figure remaining in dispute for each year chiefly represents premiums_paid for supplemental health insurance which could be deductible if at all only as medical_expenses under sec_213 during the tax periods at issue health insurance premiums_paid by an employee were deductible only to the extent they exceeded of adjusted_gross_income agi see sec_213 petition- ers’ agi for and far exceeds dollar_figure dollar_figure we will therefore disallow the claimed deduction for union and professional dues except to the extent conceded by respondent sec_213 was subsequently amended to raise the deductibility threshold to of agi effective for tax years beginning after date patient protection and affordable_care_act pub_l_no sec_9013 sec_124 stat pincite iv penalties the code imposes a penalty on the portion of any underpayment_of_tax attributable to n egligence or disregard of rules and regulations or a ny sub- stantial understatement of income_tax sec_6662 and b and negli- gence includes any failure to make a reasonable attempt to comply with the in- ternal revenue laws sec_6662 an understatement of income_tax is substan- tial if it exceeds the greater of dollar_figure or of the tax required to be shown on the return sec_6662 under sec_7491 respondent bears the bur- den of production with respect to the liability for any penalty see 116_tc_438 no penalty is imposed with respect to any portion of an underpayment if the taxpayer acted with reasonable_cause and in good_faith with respect thereto the taxpayer bears the burden of proving reasonable_cause and good_faith id pincite- reasonable_cause can be shown by good-faith reliance on the advice of a qualified_tax professional sec_1_6664-4 c income_tax regs respondent has met his burden of production with respect to negligence for l a and petitioners they presented virtually no credible_evidence that l a’s expenditures had a business_purpose it claimed deductions for hundreds of ex- penses that were obviously personal to petitioners including repairs to their resi- dences swimming pool maintenance household utilities expenses personal insurance policies automobile expenses telephone expenses health club_dues and restaurant meals petitioners have failed to establish that they made a good-faith effort to de- termine their federal_income_tax liabilities correctly although they hired a tax_return_preparer for l a’s returns and their individual returns they do not contend that they relied in good_faith on the tax_return preparer’s advice we accordingly conclude that the entirety of the underpayments by l a and petitioners is attrib- utable to negligence alternatively in the event the rule_155_computations show that the various understatements of income_tax exceed the greater of dollar_figure or of the amounts required to be shown on the respective returns we conclude that those underpayments are attributable to substantial understatements of income_tax for which reasonable_cause has not been shown to reflect the foregoing decisions will be entered under rule
